DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The current office action is made responsive to claims filed 06/22/2020. 
Claims 1-18 are pending. A complete action on the merits appears below.

Claim Rejections - 35 USC § 112










The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 3, recites the limitation “the heel portion positioned proximal of the toe portion when the push rod is in the extended position … the heel portion substantially aligns with the toe portion when the push rod is in the retracted position” this is not a functioning configuration as the push rod being connected to the end effector at the heel portion, causes the heel portion to be extended when the push rod is in an extended position. Further, this limitation is inconsistent with the invention elected by original presentation, as displayed in Fig. 4A-B.
This language therefore does not enable any person having ordinary skill in the art to which it pertains, or with which it is most nearly connected. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5-9, 11, 12, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20110319998 A1 to O’Neil et al. (herein after “O’Neil”) in view of U.S. Patent Publication No. 20100106151 A1 to Longo et al. (herein after “Longo”).
Regarding claim 1, O’Neil teaches a medical system (¶[0015]- [0016] discusses the invention as being a device for insertion into a patient to perform a surgery), comprising: 
a body (Fig. 8A-C; knob 51 utilized for control of the device); 
an elongated shaft (Fig. 8A-C; sheath 37) extending from the body, the elongated shaft including a proximal portion coupled to the body and a distal portion (Fig. 8A-C; distal end portion 47 and proximal end portion 43), the elongated shaft extending along a longitudinal direction; 
a push rod (Fig. 8A-C; rod 45) connected with the body, the push rod extending along the longitudinal direction, and the push rod configured to move between a retracted position and an extended position (¶[0058] discusses the internal pusher as being utilized for adjusting the angle of the distal inserted portion of the device); and 
an end effector (Fig. 8A-C; distal head 31) supported at the distal portion of the elongated shaft, the end effector including: 
a base portion including a pivot assembly (Fig. 8A-C; the proximal portion of distal head 31 is pivotally connected to a distal end portion 41 of sheath 37), 
a first portion of the pivot assembly pivotally coupled to the distal portion of the elongated shaft (See below annotated Fig. 8B), and a second portion of the pivot assembly pivotally coupled to a distal portion of the push rod (See below annotated Fig. 8B), 

    PNG
    media_image1.png
    226
    604
    media_image1.png
    Greyscale

the push rod configured to move the second portion of the pivot assembly between a proximal position and a distal position (¶[0063] discusses the control of the knob as moving the rod longitudinally to pivot the distal head between positions, such as the position difference shown between Fig. 8A and Fig. 8B).
However, O’Neil fails to teach the medical system as being a surface ablation system, comprising: an electrosurgical generator; and an electrode substantially covering a distal surface of the base portion, the electrode configured to receive electrosurgical energy from the electrosurgical generator and transmit the electrosurgical energy to treat tissue. 
Longo teaches a surgical instrument (Fig. 9; moving mechanism 19 comprising) having an elongate insertion shaft (Fig. 9; conductor wire 21), a push rod (Fig. 9; rigid push-pull rod 23) and a distal end effector (Fig. 9; curved blade 20). The distal end effector being connected to both the shaft and the push rod by pivot points (¶[0052]). 
Longo further teaches the medical system being an ablation assembly (¶[0052] discusses the curved blade as being electrically connected with the RF connector portion), with an RF generator (¶[0054]), and the end effector being configured to receive electrosurgical energy from the electrosurgical generator and transmit the electrosurgical energy to treat tissue (¶[0052]- [0054]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Longo into the device of O’Neil to provide a device performing controlled surgical procedures (¶[0001]).
Regarding claim 2, O’Neil further teaches the medical system of claim 1, wherein the electrode includes a toe portion and a heel portion (See below annotated Fig. 8A), 

    PNG
    media_image2.png
    37
    333
    media_image2.png
    Greyscale

the heel portion positioned proximal of the toe portion when the push rod is in the retracted position such that tissue is exposed to a first tissue treatment area to treat tissue by the toe portion, and wherein the heel portion substantially aligns with the toe portion (Fig. 8A-B; the toe and heel portion, being components of one end effector are shown as being alignment in any end effector position) when the push rod is in the extended position (See below annotated Fig. 8B)

    PNG
    media_image3.png
    99
    583
    media_image3.png
    Greyscale

such that tissue is exposed to a second tissue treatment area to treat tissue by the heel and toe portions, the second tissue treatment area being larger than the first tissue treatment area (Fig. 8A-B, the end effector being angulated provides more surface are to contact tissue, than in the position where the push rod is in the retracted position).
In accordance with the above rejection of claim 1, Longo further teaches first and second tissue treatment areas treating the tissue with electrosurgical energy (¶[0052]- [0054]).   
Regarding claim 4, Longo further teaches the surface ablation system of claim 1, wherein the electrode is an intertwined bipolar electrode (¶[0032] discusses the device as being comprised of a bipolar RF system having two closely juxtaposed electrode tips being used to deliver the current to adjacent tissue).  
Regarding claim 5, Longo further teaches the surface ablation system of claim 1, wherein the first portion of the pivot assembly is rotatably coupled to the distal portion of the elongated shaft by a pivot pin (¶[0052]).  
Regarding claim 6, Longo further teaches the surface ablation system of claim 2, wherein the heel portion defines a curved shape (Fig. 9; curved blade 20).  
Regarding claim 7, Longo further teaches the surface ablation system of claim 6, wherein the curved shape defined by the heel portion has substantially a same diameter as a curved shape defined by the elongated shaft (¶[0035] discusses the hook-shaped RF emitting with as being slidably housed in a guide seat having an exit opening in the external surface of one or the sides of the insertion shaft).  
Regarding claim 8, Longo further teaches the surface ablation system of claim 1, wherein the end effector defines a curved shape having a diameter equal to or less than a diameter of a curved shape defined by the elongated shaft (¶[0035] discusses the hook-shaped RF emitting with as being slidably housed in a guide seat having an exit opening in the external surface of one or the sides of the insertion shaft).  
Regarding claim 9, O’Neil teaches an end effector assembly (Fig. 8A-C; distal head 31), comprising: 
a base portion (Fig. 8A-C; the proximal portion of distal head 31 is pivotally connected to a distal end portion 41 of sheath 37) including a pivot assembly configured to allow movement of the end effector assembly between a proximal position and a distal position; and 

    PNG
    media_image2.png
    37
    333
    media_image2.png
    Greyscale

the end effector including a toe portion and a heel portion, the heel portion positioned proximal of the toe portion when the end effector assembly is disposed in the proximal position such that tissue is exposed to a first tissue treatment area to treat tissue by the toe portion (See above annotated Fig. 8A),

    PNG
    media_image3.png
    99
    583
    media_image3.png
    Greyscale

and wherein the heel portion substantially aligns (Fig. 8A-B; the toe and heel portion, being components of one end effector are shown as being alignment in any end effector position) with the toe portion when the end effector assembly is in the distal position (See above annotated Fig. 8B) such that a second tissue treatment area to treat tissue by the heel and toe portions, the second tissue treatment area being larger than the first tissue treatment area (Fig. 8A-B, the end effector being angulated provides more surface are to contact tissue, than in the position where the push rod is in the retracted position).  
However, O’Neil fails to teach the system as having an electrode substantially covering a distal surface of the base portion, the electrode configured to receive electrosurgical energy from the electrosurgical generator and transmit the electrosurgical energy to treat tissue. 
Longo teaches a surgical instrument (Fig. 9; moving mechanism 19 comprising) having an elongate insertion shaft (Fig. 9; conductor wire 21), a push rod (Fig. 9; rigid push-pull rod 23) and a distal end effector (Fig. 9; curved blade 20). The distal end effector being connected to both the shaft and the push rod by pivot points (¶[0052]). 
Longo further teaches the medical system being an ablation assembly (¶[0052] discusses the curved blade as being electrically connected with the RF connector portion), with an RF generator (¶[0054]), and the end effector being configured to receive electrosurgical energy from the electrosurgical generator and transmit the electrosurgical energy to treat tissue (¶[0052]- [0054]).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Longo into the device of O’Neil to provide a device performing controlled surgical procedures (¶[0001]).
Regarding claim 10, Longo further teaches the end effector assembly of claim 9, wherein the electrode is an intertwined bipolar electrode (¶[0032] discusses the device as being comprised of a bipolar RF system having two closely juxtaposed electrode tips being used to deliver the current to adjacent tissue).  
Regarding claim 11, Longo further teaches the end effector assembly of claim 9, wherein the heel portion defines a curved shape (Fig. 9; curved blade 20).  
Regarding claim 12, Longo further teaches the end effector assembly of claim 9, wherein a portion of the pivot assembly is coupled to a support arm at a distal portion of an elongated shaft (¶[0052]).  
Regarding claims 14 and 15-18, the recited claims are considered inherent in the ordinary use of the device as taught by O’Neil/Longo in claims 1, 2, 5-9, 11, and 12.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20110319998 A1 to O’Neil et al. (herein after “O’Neil”) in view of U.S. Patent Publication No. 20100106151 A1 to Longo et al. (herein after “Longo”) further in view of U.S. Patent Publication No. 20160000503 A1 to Hyodo et al. (herein after “Hyodo”).
Regarding claim 13, O’Neil/Longo teaches the end effector assembly of claim 12.  
However, O’Neil/Longo fails to specifically teach the end effector assembly of claim 12, wherein the distal portion of the elongated shaft includes first and second support arms, and wherein the portion of the pivot assembly is positioned between the first and second support arms.  
Hyodo teaches a medical device having a hook-like electrode on a rotating shaft of a joint portion (¶Abstract, [0041]).
Hyodo further teaches the distal portion of the elongated shaft includes first and second support arms, and wherein the portion of the pivot assembly is positioned between the first and second support arms (Fig. 4; first and second wall portions 14, 15).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Hyodo into the device of O’Neil/Longo to provide a device with free rotation of an electrode along a centerline (¶[0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.R.L./Examiner, Art Unit 3794                                                                                                                                                                                                        
	/JOSEPH A STOKLOSA/               Supervisory Patent Examiner, Art Unit 3794